           Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/26/2021
                                                                       :
DAVID M. ROEDER, SUSANNE A. ROEDER,                                    :
RODNEY SICKMANN, DON COOKE, and MARK                                   :
SCHAEFER, individually and on behalf of a class of                     :
similarly situated individuals,                                        :     20-cv-2400 (LJL)
                                                                       :
                                    Plaintiffs,                        :   OPINION AND ORDER
                                                                       :
                  -v-                                                  :
                                                                       :
J.P. MORGAN CHASE & CO., et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

         Defendants J.P. Morgan Chase & Co., and JP Morgan Chase Bank, N.A. (collectively,

“Chase” or “Defendants”), move, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss the amended

class action complaint against them.

         For the following reasons, the motion to dismiss is granted.

                                               BACKGROUND

         On November 4, 1979, a group of armed Iranian militants scaled the wall of the

American Embassy compound in Tehran, Iran, capturing the Embassy and taking 63 American

citizens as hostages. Dkt. No. 1 (“Complaint” or “AC”) ¶ 55. Shortly thereafter, U.S. Charge

d’affaires Bruce Laingen and two other Americans were seized at the Iranian Foreign ministry.

Id. For the next 444 days, 52 of the 66 Americans continued to be held as hostages.1 Id. The

hostage takers, who were supported by the provisional government of Iran, demanded that the

United States turn over the Shah of Iran (“Shah”) as the price for the release of the hostages. Id.


1
    Of the original 66 hostages, 14 were released over the next year. AC ¶ 55.
           Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 2 of 32




¶ 56. The Shah was then in the United States for medical treatment.2 Id. ¶¶ 52, 54. The

Americans remained hostage until January 20, 1981. They were released on the date of Ronald

Reagan’s inauguration as President. Id. ¶¶ 78, 113. Throughout their long captivity, the

hostages were blindfolded, tortured, taunted, and threatened with death. Id. ¶ 57. The impact on

family members was also horrific. See, e.g., id. ¶¶ 62, 69.

         This lawsuit seeks to recover from Chase for damages incurred as a result of the seizure

of the hostages and their delayed release. Plaintiffs include three former hostages: David M.

Roeder, who was Assistant Air Force Attache when he was taken hostage; Rodney Sickmann, an

enlisted Marine serving at the American Embassy in Tehran when he was taken hostage; and

Don Cooke, a Consular Officer at the American Embassy in Tehran when he was taken hostage.

They also include David M. Roeder’s spouse, Susanne Roeder, and Mark Schaefer, son of

hostage Colonel Thomas E. Schaefer, the American Defense and Air Attache at the American

Embassy in Tehran when he was taken hostage. Id. ¶¶ 12-16. Plaintiffs bring this action on

behalf of themselves and as representatives of a class of all Americans taken hostage from the

American Embassy in Tehran or from the Iranian Foreign Ministry in 1979, including the

hostages’ estates and successors, the hostages’ immediate family members at the time, and the

estates and successors of those immediate family members. Id. ¶ 91.

         The persons alleged to have engaged in the conduct forming the basis of the Complaint

include David Rockefeller, who served as President of Chase Manhattan Bank (a predecessor of

J.P. Morgan Chase & Co.) from 1960 to 1968 and Chairman and CEO of Chase Manhattan

Corporation from 1969 to 1981 and Joseph Verner Reed, who served as Vice President of Chase

Manhattan Corporation and Assistant to Rockefeller from 1963 to 1981. Id. ¶¶ 17-18, 113.



2
    The Shah ultimately died of cancer on July 27, 1980. AC ¶ 74.


                                                 2
            Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 3 of 32




Other persons also allegedly involved included Henry Kissinger, who had previously served as

National Security Advisor and Secretary of State of the United States and, as pertinent here, was

Chairman of Chase’s Board of Advisers in 1979; John J. McCloy, former Chairman of Chase

Manhattan Bank and lawyer to the Shah and Chase Manhattan Corporation; Robert F. Armao, a

public relations agent for the Shah; and Benjamin H. Kean, Joseph Reed’s personal physician.

Id. ¶ 41.

        Plaintiffs allege that Chase “fomented the seizure of American hostages in Iran and then

sabotaged the talks to free them.” Id. ¶ 1. The events underlying the allegations begin in

January of 1979. See, e.g., id. ¶¶ 31, 32. That month, Islamic fundamentalists in Iran launched

an uprising against the secular monarchy of Mohammad Reza Pahlavi, who was the Shah of Iran

and head of the Pahlavi dynasty and who had ruled Iran since 1941. Id. ¶ 31. Faced with an

uprising, the Shah left Iran that same month, travelling to Egypt, Morocco, the Bahamas, and

Mexico, before arriving in the United States. Id. ¶ 32. The United States initially invited the

Shah to the United States in early 1979. Id. ¶¶ 33-34. On February 14, 1979, however, Iranian

revolutionaries armed with machine-guns attacked the American Embassy in Tehran, taking

hostages before they were later released on the orders of the Iranian revolutionary leader,

Ayatollah Khomeini. Id. ¶ 35. The United States thereafter refused to admit the Shah when he

requested entry in March 1979. Id. ¶ 36. A declassified cable sent from the State Department by

Undersecretary of State for Political Affairs David Newsom reported: “In March and again on

April 20 we informed the Shah we had hoped that it would have been possible for him to come

to the U.S. However, because of the unsettled security conditions in Iran and our concern for the

safety of Americans living in Iran, we reluctantly concluded it was in neither the Shah’s interest

nor ours for him to come here.” Id.




                                                 3
          Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 4 of 32




       Carter Administration officials requested that Rockefeller convey to the Shah the

message that it was not in his interest or in the interest of the United States that the Shah enter

the United States but Rockefeller refused to do so. Id. ¶ 37. In or around March 1979, Chase,

through Rockefeller and other directors, officers, and agents, entered into an agreement with the

Shah to launch “Project Eagle,” which Plaintiffs allege was “a covert campaign to employ illegal

and unethical means to protect the Shah, secure safe haven for him in the United States, and keep

the Pahlavi monarchy on the throne.” Id. ¶ 39.

       On or around September 28, 1979, Reed informed Undersecretary Newsom that the Shah

was critically ill in Mexico. Id. ¶ 48. Secretary of State Cyrus Vance cabled the American

Embassy in Tehran to share the news that Rockefeller had sent his personal physician to examine

the Shah and that if the Shah’s condition were serious, there might be a request that he be

admitted to the United States for medical purposes. Id. On or around October 18, 1979, Kean—

who had been sent to Mexico to take charge of the Shah’s medical care—informed the State

Department that the Shah did not have long to live without emergency treatment. Id. ¶ 49. Reed

contacted the State Department to urge that the United States admit the Shah for life-saving

treatment that he claimed (falsely, it is alleged) was only available in New York. Id. Plaintiffs

allege that “[i]n reality, there was no medical necessity for the Shah to come to the United

States.” Id. Based on those recommendations, United States officials recommended that

President Carter admit the Shah on humanitarian grounds. Plaintiffs allege that President Carter

expressed agreement with the recommendation, notwithstanding that it was against American

interests to do so, in part because he feared that his Administration would be criticized by Henry

Kissinger if the Shah died in Mexico and in part because he credited the reports that New York

had the only medical facility capable of possibly saving the Shah’s life. Id. ¶¶ 50-51. The Shah




                                                  4
          Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 5 of 32




arrived in New York on the night of October 22, 1979 and was taken to New York Hospital. Id.

¶ 52.

        Plaintiffs claim that Chase had a profit motive in campaigning to have the Shah admitted

to the United States. Id. ¶¶ 11, 72. They allege:

        Chase had financial interests in preserving the Iranian monarchy. It processed
        billions in dollar-denominated oil revenue for the National Iranian Oil Company. It
        handled the Shah’s family fortune in the Pahlavi Foundation. In 1975, it helped
        form the International Bank of Iran, in which it owned a 35% share. By 1979, Chase
        had syndicated more than $1.7 billion in loans for Iranian public projects (the
        equivalent of about $5.8 billion in 2020). Protecting those business interests meant
        protecting the Shah.

Id. ¶ 38; see also id. ¶ 40. Project Eagle was an agreement with the Shah and its “immediate

goal was to advance the interests of the Phalavi [sic] monarchy by defeating President Carter’s

foreign policy decisions regarding Iran,” such as his earlier decision to deny admission to the

Shah. Id. ¶ 40. It “provided financial and logistical support to the Shah, as well as lobbying and

public relations as the Shah’s propagandists.” Id. ¶ 42.3 Plaintiffs further allege that Chase

“advanced the Phalavi [sic] monarchy’s interests by pressuring through threats, deliberate

falsehoods, and other unethical means the United States government to admit the Shah despite

being warned that his presence in the United States likely would trigger another and likely more

disastrous takeover of the American Embassy in Tehran.” Id. ¶ 43. In taking these actions to

protect its business interests, Plaintiffs claim that Chase acted as an unregistered foreign agent of

the Iranian monarchy under the Foreign Agent Registration Act (“FARA”). Id. ¶ 7.

        After the hostages were seized in November 1979, Plaintiffs allege that Chase had a “new

goal” of sabotaging the hostage talks because of its “direct financial interest in the outcome of


3
  The Complaint alleges that the Project Eagle team “orchestrated the Shah’s travel, flying him
on private jets,” “arranged visas for his entourage and searched out private schools and mansions
for his family,” and “brought him to villas in the Bahamas and Mexico and arranged for
bodyguards.” AC ¶ 42.


                                                  5
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 6 of 32




the Hostage Talks.” Id. ¶¶ 72, 76; see also id. at 18. On November 14, 1979, President Carter

signed Executive Order 12170 freezing all Iranian assets in the United States, including in

United States banks, and authorizing banks to use Iranian deposits to satisfy debts owed by Iran

to those banks. Id. ¶ 70. According to the Complaint, “Iran owed Chase more than $300

million” and “Chase sought to collect on those debts from Iranian assets deposited outside of

Iran.” Id. ¶ 72. “As part of that effort, [Chase] transferred the dollar balances of the Iranian

Central Bank’s deposits in London to New York, sparking litigation with Iran’s central bank.”

Id. The hostage talks threatened to undermine Chase’s efforts to use those Iranian foreign assets

to pay off Iran’s debts, however, because Iran was demanding the repatriation of funds deposited

in foreign banks under the Shah’s regime, including funds deposited with Chase. Id. ¶ 73. As

the 1980 presidential election approached, Plaintiffs allege that Chase grew concerned that

President Carter would achieve an “October surprise,” whereby the hostages would be released

before that year’s presidential election, benefitting the incumbent’s presidential campaign. Id.

¶ 75. Thus, in order to sabotage the hostage talks and delay the release of the American

hostages, “[t]he Chase team and its collaborators gathered and spread knowingly false rumors

about possible payoffs to win the release.” Id. ¶ 76. After Ronald Reagan won the 1980

presidential election, Plaintiffs allege “Chase continued to act as an unregistered foreign agent by

advocating for a restoration of the Pahlavi monarchy,” and “[a]s late as December 1980,

Rockefeller urged the Reagan transition team to encourage a counter-revolution by stopping ‘rug

merchant type bargaining’ for the hostages and taking military action.” Id. ¶ 77. As noted

above, the hostages were ultimately released on inauguration day, January 20, 1981. Id. ¶ 78.

       Plaintiffs allege that Chase knew that its actions on behalf of the Shah would likely

trigger an attack on the American Embassy in Tehran. Id. ¶ 1. For example, after the attack on




                                                  6
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 7 of 32




the American Embassy on February 14, 1979, militants in Tabriz set the United States consulate

ablaze and strung a rope around the neck of the American consul, threatening to hang him. Id.

¶ 46. In Isfahan, the American consul was attacked while trying to save a United States citizen

from a mob. Id. Rockefeller received a call on March 14, 1979 from Undersecretary Newsom

that the government “had intelligence reports from Iran which suggested that, if the Shah were

admitted to the United States, the American embassy would be taken and it would be a threat to

American lives.” Id. ¶ 45. Plaintiffs allege Chase actively monitored the political situation in

Iran closely and knew that the risk to Americans had increased steadily and substantially since

February 14, 1979; it reduced its staff in the country to one secretary. Id. ¶ 47.

       Plaintiffs allege that it was a direct and proximate result of Chase’s actions to have the

Shah admitted to the United States that the hostages were captured. They also allege that, as a

direct and proximate result of Chase’s sabotage of the hostage talks, the hostages were subjected

to further prolonger captivity and torture, and that “Chase purposefully and maliciously forced

the hostages to languish even longer in their captors’ hands.” Id. ¶ 80.

       Plaintiffs bring one federal law claim, for conspiracy to impede or injure an officer of the

United States in violation of 42 U.S.C. § 1985(1), and the following eight state law claims:

negligence; negligence per se in connection with the Logan Act, 18 U.S.C. § 953; negligence per

se in connection with 18 U.S.C. § 372; negligence per se in connection with FARA, 22 U.S.C.

§§ 611-621; gross negligence; false imprisonment; intentional infliction of emotional distress;

and negligent infliction of emotional distress.

                                   PROCEDURAL HISTORY

       The initial complaint was filed in this action on March 18, 2020. Dkt. No. 1. An initial

pretrial conference was held on April 28, 2020, and on May 1, 2020, the Court entered an order

providing for the service of initial disclosures, interrogatories, and requests for production, but


                                                  7
          Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 8 of 32




ordered that the parties need not submit responses to the requests for production until thirty days

after the Court’s decision on the anticipated motion to dismiss. Dkt. No. 23. Fact discovery and

expert discovery were stayed except for the service of third party subpoenas.4 After Defendants

moved to dismiss on June 5, 2020, Dkt. No. 36, Plaintiffs filed an amended complaint on June

26, 2020, Dkt. No. 39. A renewed motion to dismiss was filed on July 27, 2020, the opposition

brief on September 8, 2020, Dkt. No. 48, and Defendants’ reply on September 22, 2020, Dkt.

No. 49. Oral argument was held on February 12, 2021. Dkt. No. 50.

                                       LEGAL STANDARD

        To survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a complaint must

include “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 554, 570 (2007)).

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. “Determining whether a complaint states a plausible claim for relief will . . . be a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679. Put another way, the plausibility requirement “calls for enough fact

to raise a reasonable expectation that discovery will reveal evidence [supporting the claim].”

Twombly, 550 U.S. at 556; accord Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 46

(2011). However, although the Court must accept all the factual allegations of a complaint as

true, it is “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). The ultimate issue “is not whether a


4
 The Court permitted the parties to serve third party subpoenas to allow them to collect archival
material that Plaintiffs expressed would take a long time to collect.


                                                   8
          Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 9 of 32




plaintiff will ultimately prevail but whether the claimant is entitled to offer evidence to support

the claims.” Walker v. Schult, 717 F.3d 119, 124 (2d Cir. 2013) (quoting Scheuer v. Rhodes, 416

U.S. 232, 235-36 (1974)); see also DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104, 113 (2d Cir.

2010) (“In ruling on a motion pursuant to Fed. R. Civ. P. 12(b)(6), the duty of a court is merely

to assess the legal feasibility of the complaint, not to assay the weight of the evidence which

might be offered in support thereof.”) (internal quotation marks and citation omitted).

                                            DISCUSSION

        Defendants move to dismiss all claims on grounds of statute of limitations. The issue

presented is of importance. Application of the statute of limitations prevents a court from

resolving a weighty matter on the merits, can deprive a deserving plaintiff of a remedy and of his

day in court, and “often makes it impossible to enforce what were otherwise perfectly valid

claims.” United States v. Kubrick, 444 U.S. 111, 125 (1979). From the perspective of the

plaintiff, it is in detriment to the interests of substantial justice. On the other hand, a judicial case

is not a history exercise. Where the legal rights of parties are involved, application of a statute of

limitations “promote[s] justice by preventing surprises through [plaintiffs’] revival of claims that

have been allowed to slumber until evidence has been lost, memories have faded, and witnesses

have disappeared.” R.R. Telegraphers v. Ry. Express Agency, Inc., 321 U.S. 342, 348-49 (1944);

see also Kubrick, 444 U.S. at 117 (statutes of limitations “represent a pervasive legislative

judgment that it is unjust to fail to put the adversary on notice to defend within a specified period

of time and that ‘the right to be free of stale claims in time comes to prevail over the right to

prosecute them’”) (quoting R.R. Telegraphers, 321 U.S. at 349); Morse v. Univ. of Vt., 973 F.2d

122, 123 (2d Cir. 1992) (“[W]ith the passage of time the wrong alleged becomes stale, witnesses

die, memories fade so the litigation must be timely commenced or a statute of limitations may

bar its continuing.”). It also serves the general interest in repose and is thus “vital to the welfare


                                                   9
           Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 10 of 32




of society.” Gabelli v. S.E.C., 568 U.S. 442, 449 (2013). At some point, “even wrongdoers are

entitled to assume that their sins may be forgotten.” Id.

          “Although the statute of limitations is ordinarily an affirmative defense that must be

raised in the answer, a statute of limitations defense may be decided on a Rule 12(b)(6) motion if

the defense appears on the face of the complaint.” Ellul v. Congregation of Christian Brothers.,

774 F.3d 791, 798 n.12 (2d Cir. 2014) (citation omitted); see also Ghartey v. St. John’s Queens

Hosp., 869 F.2d 160, 162 (2d Cir. 1989) (“Where the dates in a complaint show that an action is

barred by a statute of limitations, a defendant may raise the affirmative defense in a pre-answer

motion to dismiss.”). If it appears from a complaint that the claims are prima facie time-barred,

the burden is on the plaintiff to “plausibly alleg[e] that they fall within an exception to the

applicable statute of limitations.” Twersky v. Yeshiva Univ., 993 F. Supp. 2d 429, 436 (S.D.N.Y.

2014), aff’d, 579 F. App’x 7 (2d Cir. 2014) (citing cases). The Court approaches the allegations

and arguments with those principles in mind.

         A.      Accrual

         As an initial matter, all of Plaintiffs’ state law claims are prima facie time-barred.

Plaintiffs do not dispute that the state claims accrued upon injury in 1981 and not discovery in

2019 and thus that, absent an exception to the applicable statute of limitations, their claims are

time-barred. See Dkt. No. 48 at 22. Under New York law, the time of injury, not discovery,

governs accrual.5 Kronos, Inc. v. AVX Corp., 612 N.E.2d 289, 292 (1993). The alleged injuries

here all were sustained while the plaintiffs were held hostage and so, the state law claims

accrued, at the latest, at the time of their last injury, i.e., upon their release, forty years ago. See

Blanco v. Am. Tel. & Tel. Co., 689 N.E.2d 506, 510 (1997) (actions for damages for personal



5
    The parties agree that New York law applies. See AC ¶ 85; Dkt. No. 43.


                                                   10
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 11 of 32




injuries accrue “when all of the facts necessary to the cause of action have occurred”); see also

Fisher v. JPMorgan Chase Bank, N.A., 740 F. App’x 745, 746 (2d Cir. 2018) (negligence claims

accrue when “an injury is sustained” and “[i]t is irrelevant when a person discovers either her

injury or the tortfeasor’s wrongful conduct”); Coleman v. Worster, 35 N.Y.S.3d 354, 356 (2d

Dep’t 2016) (false imprisonment); Long v. Sowande, 810 N.Y.S.2d 195, 198 (1st Dep’t 2006)

(intentional infliction of emotional distress). Plaintiffs do not disagree that the statute of

limitations as it pertains to each state law claim has since elapsed.

       There is no settled law as to when Plaintiffs’ claim for conspiracy to impede or injure an

officer of the United States in violation of 42 U.S.C. § 1985(1)—Plaintiffs’ single federal

claim—accrues.

       Defendants argue that the Section 1985(1) claim at issue sounds in the common law tort

of false imprisonment, which begins to accrue “when the alleged false imprisonment ends.”

Watson v. United States, 865 F.3d 123, 131 (2d Cir. 2017) (quoting Wallace v. Kato, 549 U.S.

384, 389 (2007)); see Panetta v. Cassel, 2020 WL 2521533, at *5 (S.D.N.Y. May 18, 2020)

(stating that for certain claims under Sections 1983 and 1985(3), such as “malicious prosecution,

fabricated evidence, and conspiracy to fabricate evidence, the applicable limitations period

accrues at the time of the events that caused the injury”). “False imprisonment ends” and accrual

begins “once the victim becomes held pursuant to such [legal] process—when, for example, he is

bound over by a magistrate or arraigned on charges,” and thus, the “timeliness of [Plaintiff’s

false imprisonment] claim therefore depends on when he began to be held pursuant to legal

process.” Watson, 865 U.S. at 131 (quoting Wallace, 549 U.S. at 389). Defendants rely, in part,

on Wallace v. Kato, in which the Supreme Court stated that “[a]spects of § 1983 which are not

governed by reference to state law are governed by federal rules conforming in general to




                                                  11
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 12 of 32




common-law tort principles,” and that “[u]nder those principles, it is ‘the standard rule that

[accrual occurs] when the plaintiff has ‘a complete and present cause of action,’ that is, when

‘the plaintiff can file suit and obtain relief.’” Wallace, 549 U.S. at 388 (quoting Bay Area

Laundry and Dry Cleaning Pension Trust Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201

(1997)). In Wallace, the Supreme Court held, in the Section 1983 context, that the plaintiff had a

“complete and present cause of action” for his false arrest claim at the time of his arrest. Id.6

       In their Complaint, Plaintiffs rely on the “discovery rule.” They allege that their claims

“accrued on December 29, 2019 when the New York Times first revealed that the records of

Project Eagle had been kept under seal at Yale University in March 2017, and revealed publicly

the contents of those records” because that is when they discovered “the critical facts revealing

that Chase inflicted injuries upon them and the details of how and why it did so.” AC ¶ 106.7

Reed had donated his secret records of Project Eagle to Yale University on the stipulation that

the records remain sealed until Rockefeller’s death; Yale University held the records under seal

until Rockefeller died on March 20, 2017. Id. ¶¶ 81(g), 84.

       At oral argument and in their briefing, however, Plaintiffs have abandoned this argument.

It thus cannot provide a basis for relief for that reason alone. Moreover, the issue is academic.

Under the federal injury discovery rule, accrual begins “when the plaintiff knows or has reason



6
  Defendants also point to Manuel v. City of Joliet, which similarly advises, in the Section 1983
context, that “[i]n defining the contours and prerequisites of a § 1983 claim, including its rule of
accrual, courts are to look first to the common law of torts” and “[s]ometimes, that review of
common law will lead a court to adopt wholesale the rules that would apply in a suit involving
the most analogous tort.” Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 920 (2017) (remanding
for Seventh Circuit to determine whether Section 1983 claim should be analogized to common
law tort of malicious prosecution or false arrest for purposes of accrual).
7
  David D. Kirkpatrick, How a Chase Bank Chairman Helped the Deposed Shah of Iran Enter
the U.S., N.Y. Times, Dec. 29, 2019,
https://www.nytimes.com/2019/12/29/world/middleeast/shah-iran-chase-papers.html. AC ¶ 8
n.1.


                                                 12
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 13 of 32




to know of the injury which is the basis of his action.” Pearl v. City of Long Beach, 296 F.3d 76,

80 (2d Cir. 2002) (citations omitted). Thus, the result here would be the same regardless of

whether Plaintiffs’ claim accrued when the injury ended (when their false imprisonment came to

an end) or when they became aware of the injury (when they were held hostage). In either event,

the statute of limitations on Plaintiffs’ Section 1985(1) claim began to run on January 20, 1981—

the date the hostages were released from captivity.

       Plaintiffs’ allegation to the contrary rests on a misreading of a portion of the Supreme

Court decision in Rotella v. Wood, 528 U.S. 549 (2000). At one point, the Court quotes from its

prior decision in Kubrick to state that under the discovery rule, a claim does not accrue until a

plaintiff becomes aware of “the critical facts that he has been hurt and who has inflicted the

injury.” Rotella, 528 U.S. at 556 (quoting Kubrick, 444 U.S. at 122). Plaintiffs would misread

the last part of that language to suggest that under the discovery rule, the statute of limitations

does not begin to run against a particular defendant until the plaintiff knows that that defendant

has caused her injury.

       That reading is mistaken. The broader discussion in Rotella makes clear that the “critical

fact” for purposes of the discovery rule is “discovery of the injury, not discovery of the other

elements of the claim.” Id. at 555. In Rotella itself, the Supreme Court declined to accept

plaintiff’s proposal of an “injury and pattern discovery rule” and held that accrual of a RICO

civil action began at the time of discovery of the injury, not when plaintiff discovered the alleged

pattern of racketeering activity. It was “emphatic that the justification for a discovery rule does

not extend beyond the injury,” and that plaintiff’s proposal would depart from the “traditional

federal accrual rule of injury discovery.” Id.




                                                  13
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 14 of 32




        In Kubrick, from which the Rotella Court drew the language, the plaintiff was allegedly

the victim of medical malpractice. At the time the malpractice was committed on him, however,

he had no reason to believe that he had been injured. The harm had not manifested itself and,

even then, when it manifested itself, the plaintiff might not have had reason to know that it was

as a result of the medical procedure and not naturally occurring. The Supreme Court made clear

that the statute of limitations could not start running until the plaintiff knew he had been injured.

Kubrick must be understood from its context. The language is best understood to mean that until

a plaintiff knows the critical facts to show he has been injured (i.e., that the illness or affliction

he is suffering from is likely the result of an act committed on him) and knows enough to

investigate who harmed him, the statute of limitations begins to run. At that point, “[h]e is no

longer at the mercy of the [putative defendant]. There are others who can tell him if he has been

wronged, and he need only ask.” Kubrick, 444 U.S. at 122. It does not mean that a plaintiff

must know of each doctor in the suite for the clock to begin to run against that doctor. See

Gabelli, 568 U.S. at 450 (the discovery rule was created and “exist[ed] in part to preserve the

claims of victims who do not know they are injured and who reasonably do not inquire as to any

injury. Usually when a private party is injured, he is immediately aware of that injury and put on

notice that his time to sue is running. But when the injury is self-concealing, private parties may

be unaware that they have been harmed”); A.Q.C. ex rel. Castillo v. United States, 656 F.3d 135,

140 (2d Cir. 2011) (describing the Kubrick rule as the “diligence-discovery rule” and holding

that it “protects plaintiffs who are either experiencing the latent effects of a previously unknown

injury or struggling to uncover the underlying cause of their injuries from having their claims

time-barred before they could reasonably be expected to sue” while “at the same time . . .




                                                   14
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 15 of 32




avoid[ing] unduly extending the limitations period for those who could have timely presented

their claim . . . had they acted diligently in protecting their interests”).

        The Second Circuit thus has held that the statute of limitations does not start anew each

time a plaintiff learns of the involvement of a new defendant. In Horn v. Politopoulos, 628 F.

App’x 33 (2d Cir. 2015), for example, family members of a victim of multiple fatal gunshot

wounds brought a civil rights lawsuit on his behalf within the applicable three-year statute of

limitations against officers identified in a police report as having fired their guns. They brought

suit against an additional officer six years later, outside of the statute of limitations, after his

identity was revealed in a ballistics report. Even though plaintiffs were not aware of the

existence of that additional officer until they later received the ballistics report, the district court

granted summary judgment on statute of limitations grounds and the Second Circuit summarily

affirmed. The Second Circuit repeated what Rotella, Wallace, and Gabelli have stated: a “claim

accrues under federal law when the plaintiff knows, or has reason to know, of the injury on

which the claim is based.” Id. at 34. The family’s only recourse was to rely on the doctrine of

equitable estoppel which, the Second Circuit held, was unavailable based on the facts of the case.

Id. at 34-35.

        Even more recently, in Levy v. BASF Metals Limited, 917 F.3d 106 (2d Cir. 2019), the

Second Circuit articulated the identical principle. There, the plaintiff was aware of her injury but

did not sue all the right injurers. She brought claims for violations of the Commodities

Exchange Act (“CEA”), RICO, the Sherman Act, and New York law against one set of

defendants but did not receive a complete recovery. She did not know of, and did not sue, a

second set additional defendants until three years later, when she received a copy of the class

action complaint filed by another lawyer asserting similar claims to her own. The Second Circuit




                                                   15
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 16 of 32




rejected the argument that the statute of limitations should accrue when she discovered the

existence of additional defendants. It stated: “The relevant inquiry . . . is not whether Levy had

discovered the identity of the defendants or whether she had discovered the manipulation scheme

she alleges in her complaint. Rather, the question is when Levy discovered her CEA injury—

that is, a loss that was the result of a CEA violation.” Id. at 108; see also Singleton v. City of

New York, 632 F.2d 185, 192 (2d Cir. 1980) (“[F]ederal law . . . ‘establishes as the time of

accrual that point in time when the plaintiff knows or has reason to know of the injury which is

the basis of his action.”) (Section 1983 case) (citation omitted); see also Andrews v.

Fremantlemedia, N.A., Inc., 613 F. App’x 67, 68 (2d Cir. 2015) (“Claims under § 1981 and

§ 1985 accrue ‘when the plaintiff knows or has reason to know of the injury which is the basis of

his action.’”) (quoting Pearl, 296 F.3d at 80); cf. Hargroves v. City of New York, 694 F. Supp. 2d

198, 216 (E.D.N.Y. 2010), rev’d on other grounds, 411 F. App’x 378 (2d Cir. 2011) (noting that

“§ 1985 actions have not been expressly limited by the Wallace accrual rule” and that “§ 1983

and § 1985 are usually treated together”).

        Those principles squarely apply here. Plaintiffs’ Section 1985(1) claim was complete

and accrued in January 1981 when the hostages were released from imprisonment. Section

1985(1) makes it unlawful, in part, for “two or more persons in any State or Territory [to]

conspire to prevent, by force, intimidation, or threat, any person . . . from discharging any duties

[in an office, trust, or place of confidence under the United States] . . . or to injure [any officer of

the United States] in his person or property on account of his lawful discharge of the duties of his

office, or while engaged in the lawful discharge thereof.” 42 U.S.C. § 1985(1). The injury under

the statute is the prevention of the officer from the discharge of his duties, or the injury to the

officer in his person or property. That injury was suffered, and the hostages knew of it, when the




                                                   16
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 17 of 32




hostages were first imprisoned and then later released. See Wallace, 549 U.S. at 389-90

(“Limitations begins to run against an action for false imprisonment . . . once the victim becomes

held pursuant to [legal] process.”) (internal citations omitted). It does not matter that, at the time,

Plaintiffs were not aware that the injury was a consequence of a conspiracy by two or more

persons in the United States or a territory of the United States. See Rotella, 528 U.S. at 555-57;

Koch v. Christie’s Int’l PLC, 699 F.3d 141, 148 (2d Cir. 2012). Plaintiffs need not know of their

cause of action for the statute of limitations to run. See Rotella, 528 U.S. at 555 (accrual does

not turn on “discovery of the other elements of the claim”). Nor does it matter that Plaintiffs did

not know that Defendants here were among the alleged co-conspirators. See Levy, 917 F.3d at

108-09. When the hostages were released from captivity, they knew enough to protect

themselves by seeking advice. See A.Q.C. ex rel. Castillo, 656 F.3d at 141-42 (“An accrual date

that turns on when a plaintiff (or his lawyers) finally decides to take action, rather than when the

plaintiff was sufficiently alerted to the appropriateness of seeking legal advice, would render the

limitations period meaningless.”); S.W. ex rel. Marquis-Abrams v. City of New York, 46 F. Supp.

3d 176, 190 n.10 (E.D.N.Y. 2014) (“Plaintiffs’ claims accrued when they knew or should have

known of the fact of defendants’ actions, whether or not plaintiffs understood those actions to be

negligent at that time—accrual does not depend on plaintiff’s knowledge that the injury in

question constitutes a legal wrong.”).

       Because the “statute of limitations governing actions brought under 42 U.S.C. § 1985 is .

. . three years,” Plaintiffs’ federal claim is prima facie time-barred. Lilly v. Town of Lewiston,

582 F. App’x 55, 56 (2d Cir. 2014); see also Dowe v. Leeds Brown Law, P.C., 419 F. Supp. 3d

748, 762 (S.D.N.Y. 2019) (“Claims brought under 42 U.S.C. § 1985—like those under § 1983—

are generally subject to the limitations period provided by state law for personal injury actions.”).




                                                  17
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 18 of 32




       B.      Equitable Estoppel

       Plaintiffs argue that Defendants are equitably estopped from asserting the statute of

limitations because Defendants prevented the timely filing of this action through

misrepresentations upon which Plaintiffs relied.

       Equitable estoppel is an “extraordinary remedy,” Pulver v. Dougherty, 871 N.Y.S.2d 495,

497 (3d Dep’t 2009), that is to be “invoked sparingly and only under exceptional circumstances,”

Abercrombie v. Andrew Coll., 438 F. Supp. 2d 243, 265 (S.D.N.Y. 2006) (quoting Matter of

Gross v. N.Y.C. Health & Hosps. Corp., 505 N.Y.S.2d 678, 679 (2d Dep’t 1986)); see generally

Twersky, 993 F. Supp. 2d at 442. It estops the defendant/wrongdoer who has taken “affirmative

steps to prevent a plaintiff from bringing a claim” within the limitations period from arguing that

the plaintiff is at fault and should be precluded from bringing a claim for failure to bring it within

that limitations period. Zumpano v. Quinn, 849 N.E.2d 926, 929 (2006). It is available where

“defendant’s affirmative wrongdoing . . . produced the long delay between the accrual of the

cause of action and the institution of the legal proceeding.” Gen. Stencils, Inc. v. Chiappa, 219

N.E.2d 169, 171 (1966); see also Putter v. N. Shore Univ. Hosp., 858 N.E.2d 1140, 1142 (2006)

(“[E]quitable estoppel . . . preclude[s] a defendant from using the statute of limitations as a

defense ‘where it is the defendant’s affirmative wrongdoing which produced the long delay

between the accrual of the cause of action and the institution of the legal proceeding.’”) (citation

omitted).

       Plaintiffs must plead three elements to establish equitable estoppel under New York law

for their state law claims. First, equitable estoppel applies when a “defendant ‘wrongfully

induced the plaintiff to refrain from timely commencing an action by deception, concealment,

threats or other misconduct.’” Overall v. Est. of Klotz, 52 F.3d 398, 404 (2d Cir. 1995) (quoting

Zoe G. v. Frederick F.G., 617 N.Y.S.2d 370, 371 (2d Dep’t 1994)); see Abbas v. Dixon, 480 F.3d


                                                 18
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 19 of 32




636, 642 (2d Cir. 2007) (equitable estoppel may be invoked “when the plaintiff was induced by

fraud, misrepresentations or deceptions to refrain from filing a timely action”) (quoting Doe v.

Holy See (State of Vatican City), 793 N.Y.S.2d 565, 568 (3d Dep’t 2005)); see also Geiss v.

Weinstein Co. Holdings LLC, 383 F. Supp. 3d 156, 172 (S.D.N.Y. 2019) (recognizing “‘threats

or other misconduct’ as possible forms of wrongful inducement”). The courts draw “an

important distinction between fraudulent concealment of the existence of a cause of action and

fraudulent concealment of facts that, if known, would enhance a plaintiff’s ability to prevail as to

a cause of action of which the plaintiff was previously aware.” Pearl, 296 F.3d at 84.

Concealment of facts that would enhance the plaintiff’s ability to prevail is not sufficient to

invoke equitable estoppel. See id. Moreover, “[a]bsent affirmative conduct on the part of the

defendant, ‘the plaintiff must demonstrate a fiduciary relationship . . . which gave the defendant

an obligation to inform him or her of facts underlying the claim.’” Twersky, 993 F. Supp. 2d at

442 (quoting Zumpano, 849 N.E.2d at 930). Second, “the plaintiff must demonstrate reasonable

reliance on the defendant’s misrepresentations” for equitable estoppel to apply. Zumpano, 849

N.E.2d at 929; see also Pahlad v. Brustman, 33 A.D.3d 518, 519-20 (1st Dep’t 2006). Finally, a

plaintiff must allege “due diligence in bringing a claim when the conduct relied upon as the basis

for equitable estoppel ceases to be operational.” Twersky, 993 F. Supp. 2d at 443; see Simcuski

v. Saeli, 377 N.E.2d 713, 717 (1978) (“[D]ue diligence on the part of the plaintiff in bringing his

action is an essential element for the applicability of the doctrine of equitable estoppel, to be

demonstrated by the plaintiff when he seeks the shelter of the doctrine.”).

       The principle of equitable tolling under federal law applicable to Plaintiffs’ federal claim

is similar to the principle of equitable estoppel under New York law applicable to Plaintiffs’ state




                                                 19
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 20 of 32




law claims. 8 See, e.g., Diaz v. City Univ. of N.Y., 2015 WL 13746673, at *6 (S.D.N.Y. Nov. 16,

2015) (describing equitable estoppel as “strikingly similar to the federal principle”); Dowe, 419

F. Supp. 3d at 762 n.7 (same). To toll the statute of limitations for a federal claim, a plaintiff

must establish “(1) that he has been pursuing his rights diligently, and (2) that some

extraordinary circumstance stood in his way and prevented timely filing.” Menominee Indian

Tribe of Wisc. v. United States, 136 S. Ct. 750, 755 (2016) (quoting Holland v. Florida, 560 U.S.

631, 649 (2010)). To establish the particular type of tolling known as fraudulent concealment,

which is relied upon here, a plaintiff must demonstrate that “(1) the defendant wrongfully

concealed material facts relating to defendant’s wrongdoing; (2) the concealment prevented

plaintiff’s discovery of the nature of the claim within the limitations period; and (3) plaintiff

exercised due diligence in pursuing the discovery of the claim during the period plaintiff seeks to

have tolled.” Corcoran v. N.Y. Power Auth., 202 F.3d 530, 543 (2d Cir. 1999). The rationale

behind the doctrine “is to prevent a defendant from ‘concealing a fraud, or committing a fraud in

a manner that it concealed itself until such time as the party committing the fraud could plead the

statute of limitations to protect it.’” State of N.Y. v. Hendrickson Brothers, 840 F.2d 1065, 1083

(2d Cir. 1988) (quoting Bailey v. Glover, 88 U.S. 342, 349 (1874)).

               1.      Alleged Misconduct

       None of Plaintiffs’ allegations, viewed individually or collectively, establish equitable

estoppel of their state law claims and equitable tolling of their federal claim.


8
  “For federal claims that borrow state statutes of limitation,” such as the Section 1985 claim that
borrows the three-year statute of limitations for personal injury actions under New York law,
“courts ‘borrow not only a state’s limitations period but also its ‘tolling rules.’” Dowe, 419 F.
Supp. 3d at 762 (quoting Pearl, 296 F.3d at 80); see also Abbas, 480 F.3d at 641 (“Although
federal law determines when a section 1983 claim accrues, state tolling rules determine whether
the limitations period has been tolled, unless state tolling rules would ‘defeat the goals’ of
section 1983.”) (quoting Pearl v, 296 F.3d at 80).



                                                  20
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 21 of 32




       Certain of the allegations concern conduct that postdated the end of the statute of

limitations. Plaintiffs allege that in his 2002 memoir, “Rockefeller claimed that aside from a side

comment at an April 1979 meeting involving President Carter, he ‘did nothing more publicly or

privately to influence the administration’s thinking’” and stated “there was never a

‘Rockefeller-Kissinger’ behind-the-scenes campaign that placed ‘relentless pressure’ on the

Carter administration to have the Shah admitted to the United States regardless of the

consequences.” AC ¶ 81(a). Plaintiffs also allege Reed denied the existence of Project Eagle to

congressional and FBI personnel in 1992 and 1993, which led congressional reports issued in

1992 and 1993 to “not once mention Chase Manhattan Bank, David Rockefeller, or Joseph

Reed” and to “gloss[] over Chase’s deep involvement in provoking and prolonging the Iranian

hostage crisis.” Id. ¶¶ 81(e)(2), (f). This conduct occurred in 2002 and 1992 respectively. The

statute of limitations ran in 1984. By definition, this conduct could not have been intended to

induce Plaintiffs to refrain from timely commencing an action or even have had that effect. The

claims were already stale by the time of the alleged actions. See Koch, 699 F.3d at 157 (“While

[plaintiff] makes specific allegations with respect to [certain events in 2006], the District Court

correctly found that those allegations were irrelevant because the statute of limitations had

already run by that time.”); see also Katopodis v. Marvin Windows & Doors, 964 N.Y.S.2d 123,

124 (1st Dep’t 2013); Powers Mercantile Corp. v. Feinberg, 490 N.Y.S.2d 190, 194 (1st Dep’t

1985), aff’d, 494 N.E.2d 106 (1986). The allegations also fail because the conduct alleged did

not conceal the elements of Plaintiffs’ causes of action, as pleaded here, which involve that the

Shah was the client of Chase and that Rockefeller advocated on behalf of the Shah, allegedly

leading Iran both to take the hostages captive and to prolong their captivity. At best, they




                                                 21
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 22 of 32




involve conduct—such as the extent of the pressure put on the Carter administration—that would

have enhanced Plaintiffs’ ability to prevail.

       Other conduct involves Defendants’ alleged failure to confess. Plaintiffs complain that

Reed initially refused to speak to the investigators and that Chase failed to register as a foreign

agent under FARA. AC ¶¶ 81(d), (e)(1). Plaintiffs also allege that Reed refused to permit Yale

University to publish the Project Eagle papers until after Rockefeller’s death. Id. ¶ 81(g). But

the statute of limitations does not accord its benefits only to those who confess within its time

limits. Such a reading would render its protections illusory. “Absent a fiduciary relationship,

such passive concealment falls short of the sort of specific and affirmative misrepresentation

required to trigger an equitable estoppel defense.” Twersky, 993 F. Supp. 2d at 444 (rejecting

claim that failure to report known abuse to authorities and to disclose the abuse publicly is

sufficient to invoke equitable estoppel); see also Zumpano, 849 N.E.2d at 929 (“It is not enough

[for equitable estoppel purposes] that plaintiffs alleged defendants were aware of the abuse and

remained silent about it.”); Associated Press v. Meltwater U.S. Holdings, Inc., 931 F. Supp. 2d

537, 566 (S.D.N.Y. 2013) (a party cannot rely on silence “[i]n the absence of a duty to speak”).

Reed’s failure to speak to investigators and his failure to permit the publication of the Project

Eagle papers earlier thus do not constitute affirmative acts that frustrated Plaintiffs’ ability to

timely commence their action. Plaintiffs had no right to rely on a confession or the ability to get

the papers in the first place. Ordinarily, a plaintiff only gets the right to obtain private papers and

to question the defendant after commencing timely litigation. The fact that Plaintiffs here

received the Project Eagle papers but only after the limitations period expired thus cannot have

the effect of extending that limitations period.




                                                   22
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 23 of 32




       Similarly, Plaintiffs’ argument that Chase’s failure to register under FARA extends the

statute of limitations is of breathtaking implications. The law regarding who must register as a

foreign agent is complicated and, at least at the margins, can admit of arguments on both sides.

But even Plaintiffs admitted at argument that the failure to register does not ipso facto constitute

an act of fraudulent concealment delaying the clock in every case where the fact of registration

and the admission it would embody would enhance a plaintiff’s ability to sue and prevail. See

Hr’g Tr. at 17:5-21. Such is the case here.

       Finally, Plaintiffs’ allegations with respect to other alleged acts of concealment fail

because Plaintiffs do not allege either that they were “take[n] . . . to prevent [the] plaintiff from

bringing a claim,” or that they induced Plaintiffs not to bring a timely suit. Zumpano, 849 at 929.

The case law thus draws a distinction between misrepresentations made to the “community at

large,” Doe v. Kolko, 2008 WL 4146199 at *4 (E.D.N.Y. Sept. 5, 2008), and “specific

misrepresentation[s] [or] deceptive conduct sufficient to constitute a basis for equitable

estoppel,” Zumpano, 849 N.E.2d at 930. The former is insufficient to make out a claim for

equitable estoppel “in light of the specificity requirement in the equitable estoppel standard;

equitable estoppel is only ‘appropriate where the plaintiff is prevented from filing an action

within the applicable statute of limitations due to defendants’ misconduct toward the potential

plaintiff, not a community at large.’” Twersky, 993 F. Supp. 2d at 445 (quoting Kolko, 2008 WL

4146199, at *4).

       The 1981 statement by Rockefeller to a hostage—who is not a plaintiff in this action—

that he “barely knew” the Shah, AC ¶ 81(b), and another 1981 statement by Rockefeller to the

New York Times that “[m]isrepresented to the public [Defendants’] actual financial interest in

the Shah’s dynasty” when Rockfeller said “[t]here may have been small accounts of




                                                  23
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 24 of 32




convenience, but they had no real significance,” id. ¶ 81(c), fall into this category. These alleged

misrepresentations are insufficient to invoke equitable estoppel because they did not conceal

Plaintiffs’ cause of action. As discussed below, the New York Times article revealed the basic

facts upon which Plaintiffs base their claim. Even if it did not, however, and focusing solely on

Rockefeller’s statements, Plaintiffs’ claim of equitable estoppel would fail because the causes of

actions, as pleaded here, do not turn on the magnitude of Chase’s financial interests with the

Shah or the extent of Rockefeller’s personal relationship with him but rather the fact of those

interests that were frozen by President Carter in 1979 and that, Plaintiffs claim, Chase sought to

collect, and the conduct allegedly taken by Chase in pursuit of those interests. See id. ¶¶ 70-73.

       Plaintiffs’ allegations also fail, however, because they do not allege that they were

directed to Plaintiffs for the purpose of frustrating the bringing of a timely claim. Plaintiffs do

not allege they even heard the statement made by Rockefeller to another hostage. The fact that

these Plaintiffs have included that hostage or his family in the putative class of unnamed

potential plaintiffs does not excuse their failure to bring a timely claim. The equitable estoppel

claim is personal. A lie to Person A cannot support a claim of equitable estoppel by Person B

absent some showing that the misrepresentation affected the ability of Person B to bring a timely

claim. See Warren v. Garvin, 219 F.3d 111, 113 (2d Cir. 2000) (“Equitable tolling is a doctrine

that permits courts to extend a statute of limitations on a case-by-case basis to prevent

inequity.”); Knox v. John Varvatos Enters. Inc., 282 F. Supp. 3d 644, 658-59 (S.D.N.Y. 2017)

(“[E]quitable tolling is [] concerned with . . . the diligence of a plaintiff who is seeking the

application of the doctrine” and thus, “as the Second Circuit has formulated the rule, ‘when

determining whether equitable tolling is applicable, a district court must consider . . . the person




                                                  24
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 25 of 32




seeking application of the equitable tolling doctrine’”) (quoting Zerilli-Edelglass v. N.Y.C.

Transit Auth., 333 F.3d 74, 80-81 (2d Cir. 2003)).

       The New York Times statement, on its face, was not addressed to Plaintiffs but to the

“community at large.” Kolko, 2008 WL 4146199 at *4. It may be that a statement to a third

party, even a news organization, would be sufficient to invoke equitable estoppel if it is directed

to a plaintiff or intended to frustrate his ability to timely sue. It is not the medium through which

a message is conveyed but the content of that message and the purpose behind it that are critical

for equitable estoppel. But there are no plausible allegations that Defendants used the New York

Times article to frustrate the bringing of a timely claim or that the article was directed to

Plaintiffs as opposed to the more general public in response to public concerns. The article,

which was based on interviews with more than 50 people, including the first interview with

President Carter on the Iranian hostage crisis since leaving office, reported on an event of

national interest that may have turned a presidential election and, in the words of the article,

caused national trauma and led to “the shattering of relations between the United States and Iran

[and] the altering of relations between the United States and Iran.” Dkt. No. 44-2. The

comments by Rockefeller are stated to be responsive to charges from the press; they are not

aimed at the hostages. In the article, Rockefeller is quoted as stated: “Contrary to what has been

said by a number of people . . . we have never been the (personal) bankers for the Shah or his

family or the Pahlevi Foundation. There may have been small accounts of convenience, but they

had no real significance.” Id.9 In the very next sentence, the article credits Plaintiffs’ allegation



9
 In reviewing a Rule 12(b)(6) motion, the Court may consider “facts alleged in the complaint
and documents attached to it or incorporated in it by reference” and “documents ‘integral’ to the
complaint and relied upon in it, even if not attached or incorporated by reference.” In re Merrill
Lynch & Co. Research Reports Sec. Litig., 568 F. Supp. 2d 349, 352 n.1 (S.D.N.Y. 2008); see
Staehr v. Hartford Fin. Servs. Grp., Inc., 547 F.3d 406, 425 (2d Cir. 2008) (“We have previously


                                                 25
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 26 of 32




that Defendants had a financial relationship with the Iranian government when it says:

“Rockefeller does not deny that the financial relationship between Chase Manhattan and the

Shah’s Government was clearly significant.” Id.

       Two cases are illustrative. In Kolko, plaintiffs were former students of a Jewish day

school who alleged that a rabbi sexually abused them three decades earlier. Plaintiffs argued for

equitable estoppel on the basis that the school “contacted family members of victims and

threatened that their children would be expelled from the Yeshiva and prevented from attending

other yeshivas if they pursued claims,” victims were threatened with “retaliation and ostracism

from their Orthodox Jewish Community if they pursued their claims,” and the school’s

representative “repeatedly stated that a 1985 Rabbinical Court cleared [the rabbi] of allegations

of sexual abuse by other victims” and “repeatedly stated that he was unaware of any allegations

of sexual abuse or any sexually inappropriate conduct of [defendants].” Kolko, 2008 WL

4146199, at *4. The court rejected plaintiffs’ argument that they need not allege

misrepresentations or deceptive conduct directed specifically at them and that misrepresentations

to the public or community at large were sufficient as betraying a “fundamental

misunderstanding of the equitable estoppel doctrine.” Id. It stated: “Equitable estoppel is

appropriate where the plaintiff is prevented from filing an action within the applicable statute of




held that it is proper to take judicial notice of the fact that press coverage . . . contained certain
information, without regard to the truth of [the] contents,” in deciding inquiry notice); Roth v.
Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (“If the court takes judicial notice, it does so in order
to determine what statements [they] contained – but again not for the truth of the matters
asserted.”).

The New York Times article is quoted and cited in the Amended Complaint and the full article is
provided by Defendants. Terence Smith, Why Carter Admitted the Shah, N.Y. Times, May 17,
1981, https://www.nytimes.com/1981/05/17/magazine/why-carter-admitted-the-shah.htm. See
AC ¶ 81(c) & n.15; Dkt. No. 44-2.


                                                  26
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 27 of 32




limitations due to defendants’ misconduct toward the potential plaintiff, not a community at

large.” Id. Plaintiffs had not alleged how the conduct they identified stopped them from filing

suit or that “defendants . . . directed these tactics at them as plaintiffs’ allegations establish that

defendants targeted ‘victims,’ not [the plaintiffs themselves].” Id.

        In Twersky, the court likewise rejected arguments that misrepresentations made by the

defendants “to the school community at large about the trustworthiness and moral uprightness of

the [alleged child] abusers” was sufficient to invoke equitable estoppel. Twersky, 993 F. Supp.

2d at 445. The defendants there “continued to make frequent and regular representations, in

school events attended by students, and in school publications received by students, parents,

former students, and alumni, that [the alleged abuser] was highly regarded by [the school], that

[he] remained in good standing, that [he] was a man of strong moral character, that [he] was a

trustworthy man, and that [he] was a positive role model for boys and well-suited to lead them in

their journey to learning traditional Jewish principles and traditions and how to live based on the

sacred tenets of the Torah.” Id. Notwithstanding that the plaintiffs were former students and

thus members of the community to whom the representations were directed, the court held that

the allegations failed the “specificity” requirement of Zumpano. Id.

        If the allegations in Kolko and Twersky were not sufficient to establish equitable estoppel,

it follows a fortiori that the more general statements here that Rockefeller made to the New York

Times regarding the significance of the Shah’s personal financial interests with Chase cannot

establish equitable estoppel. The statements here were not, like those in Kolko and Twersky,

directed to a specifically targeted audience of which the plaintiffs were members. The

statements also did not concern claims that in the minds of the speakers would reasonably give

rise to legal liability by members of that particular community. They were made to a newspaper




                                                   27
            Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 28 of 32




of worldwide circulation in response to questions of widespread public interest. Even if the

Plaintiffs here happened to read the articles and even if these statements happened to make

pursuit of this case less fruitful, Plaintiffs have not shown that the statements were sufficiently

directed at them to deprive Defendants of their statute of limitations defense. See also Weinstein

v. City of New York, 622 F. App’x 45, 46 (2d Cir. 2015) (refusing to apply tolling where

appellant’s “excuse for his delay” was “that the defendants concealed emails that would have

provided factual support for his claims”); Rene v. Jablonski, 2009 WL 2524865, at *7 (E.D.N.Y.

Aug. 17, 2009) (no tolling where evidence “did not interfere with plaintiff’s awareness of his

causes of action, or otherwise interfere with his ability to file a timely lawsuit to vindicate his

rights”).

                2.     Reasonable Reliance and Due Diligence

        Plaintiffs’ attempt to secure equitable estoppel also fails for a second reason: even

assuming they saw the alleged misrepresentations and relied on them, they have not

demonstrated how such reliance was reasonable and dissuaded them from learning of their cause

of action or timely bringing suit. The New York Times article discussed in the previous section,

entitled “Why Carter Admitted the Shah” and published on May 17, 1981, disclosed the basic

facts upon which they base their causes of action. See AC ¶ 81(c) n.15; Dkt. No. 44-2.

        In particular, from the article and from their general knowledge, Plaintiffs would have

known the “critical facts that [they] [had] been hurt,” i.e., their physical injury at the time they

were held hostage in 1979, and “who has inflicted the injury,” i.e., the Chairman of Chase, the

Chairman of Chase’s Board of Advisers, and the former Chairman of Chase and current attorney.

Rotella, 528 U.S. at 556. That is because the article described the decision of President Carter to

admit the Shah into the United States as “a calculated political gamble taken in response to

highpressure lobbying within and outside the Administration and with an eye on the upcoming


                                                  28
         Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 29 of 32




Presidential campaign [which] led directly to the trauma of the following weeks and months: the

seizure of the American hostages in Teheran [sic] . . . the shattering of relations between the

United States and Iran, the altering of strategic realities in the oil-rich Persian Gulf.” Dkt. No.

44-2. It also described the persons allegedly involved in that decision, including the individuals

named in the Complaint: “[a] high-powered, financial and political ‘old-boy network’—

including David Rockefeller . . . Henry A. Kissinger . . . [and] John J. McCloy—waged a

campaign on behalf of the Shah’s admission that was far more intensive than has previously been

disclosed.” Id. The article even stated that “the decision Carter made [to admit the Shah into the

United States] was the proximate cause of the takeover and all that followed.” Id. It also

described the criticism Rockefeller faced for his involvement, noting that “[t]oday, Rockefeller

charges that his motivations have been ‘monstrously distorted’ by the press, pointing particularly

to suggestions that he acted solely out of concern for Chase Manhattan’s profits.” Id. McCloy is

also linked to Chase, where he is described as “a former chairman of the Chase Manhattan Bank”

and whose law firm represented both “the Pahlevi [sic] family in many legal matters” and

“Chase Manhattan Bank.” Id.

       Plaintiffs do not dispute that the material allegations and the persons accused in the news

article are the same as those in the Complaint. They argue instead that their failure to investigate

and their delay in bringing suit are justified because the 1981 article and the “numerous

accounts” were viewed as a Washington conspiracy theory that lacked credibility. See AC ¶ 83;

Dkt. No. 48 at 3. In essence, they appear to be claiming that as far back as 1981 they were

entitled to consider the article to be “Fake News.” The claim is ironic from Plaintiffs who now

rely on an article from the very same publication upon which to base their claim. In any event,




                                                 29
          Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 30 of 32




that claim is put to rest by Shah v. Meeker, 435 F.3d 244 (2d Cir. 2006) (and its progeny) and by

Kolko.

         In the former, the Second Circuit held that allegations in a mainstream publication (there,

Fortune magazine) were sufficient to put plaintiffs on inquiry notice; the clock could not be

stopped on the basis that the information was in a news publication. Shah, 435 F.3d at 249-51;

see also In re Interest Rate Swaps Antitrust Litig., 261 F. Supp. 3d 430, 489 & n.38 (S.D.N.Y.

2017) (“[C]lass plaintiffs had every basis, in real time, to smell a rat” where they based the

complaint “on voluminous news articles and other public sources, many published well before

[statute of limitations ended]” which “supports a finding that plaintiffs were on inquiry notice”);

Woori Bank v. Merrill Lynch, 923 F. Supp. 2d 491, 497 (S.D.N.Y. 2013), aff’d, 542 F. App’x 81

(2d Cir. 2013) (dismissing complaint as time-barred where it relied on “extensive publicly

available information” to support its claims); Fed. Hous. Fin. Agency v. Nomura Holding Am.,

Inc., 60 F. Supp. 3d 479, 504 (S.D.N.Y. 2014), aff’d, 873 F.3d 85 (2d Cir. 2017) (“Courts have

held that a duty of inquiry was triggered when . . . when a news article ‘specifically describ[ed],’

with a high ‘degree of specificity,’ the misconduct alleged in the plaintiff’s complaint”) (quoting

Shah, 435 F.3d at 251); cf. Kronisch v. United States, 150 F.3d 112, 122 (2d Cir. 1998) (“[E]ven

if plaintiff’s awareness of his injury and its cause prior to December 1979 could only be

characterized as a mere ‘hunch’ or ‘suspicion,’ plaintiff would still have been under a duty to

diligently investigate his claim.”).10

         In the latter, the court held that plaintiffs did not reasonably rely on the defendant

school’s false denials of abuse because “facts included in the amended complaint” demonstrated




10
  Shah was abrogated by the Supreme Court in Merck & Co. v. Reynolds, 559 U.S. 633, 643
(2010) but on other grounds.


                                                   30
            Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 31 of 32




that plaintiffs had “been on notice since early 1985 that reports of abuse surfaced which

culminated in a legal proceeding against [defendant rabbi] before a Rabbinical Court.” Kolko,

2008 WL 4146199, at *5; see also Putter, 858 N.E.2d at 1141-43 (rejecting claim of reliance on

doctor’s false denial of claim because “given [the plaintiff’s] level of awareness” of his injury

and its likely source, he “had sufficient information available to require him to investigate

whether there was a basis for a medical malpractice action”; “[the] statement did not alter [the

plaintiff’s] timely awareness of the facts requiring him to make further inquiry before the statute

of limitations expired”).

       As a final fallback, Plaintiffs also claim that in deciding not to bring suit, they relied on

the 1993 House report that concluded that “wholly insufficient or not credible evidence exists to

substantiate” Defendants’ role in prolonging the hostage crisis, and thus Plaintiffs “had no reason

to doubt Congress’ conclusions and had no reason to believe that they had a cause of action

against Chase.” AC ¶ 83. But this report was issued several years past the statute of limitations

had run and more than a decade after the article issued in 1981. To meet the standards for the

application of both equitable estoppel and equitable tolling, Plaintiffs must allege that specific

actions by Defendants somehow kept them from becoming aware of the existence of a cause of

action or from timely bringing suit. They have not done so here.

       For these reasons, Plaintiffs’ argument for tolling the statute of limitations must be

rejected.




                                                 31
           Case 1:20-cv-02400-LJL Document 54 Filed 02/26/21 Page 32 of 32




                                           CONCLUSION

          The motion to dismiss is GRANTED. Plaintiffs’ remaining arguments are denied as

moot.

          The Clerk of Court is respectfully directed to close Dkt. No. 42 and to terminate the

action.



          SO ORDERED.


Dated: February 26, 2021                             __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                  32
